 Case 6:20-cv-00660-JDK Document 19 Filed 12/31/20 Page 1 of 8 PageID #: 147




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


Louie Gohmert, Tyler Bowyer,
Nancy Cottle, Jake Hoffman,
Anthony Kern, James R. Lamon,
James Moorhead, Robert Montgomery,
Loraine Pellegrino, Greg Safsten,
Kelli Ward and Michael Ward
Plaintiffs


v.                                          Civil Action No. 6:20-cv-00660
                                            (Election Matter)


The Honorable Michael R. Pence, Vice
President of the United States,
in his official capacity,
Defendant


              Emergency Opposed Motion of Timothy P. Dowling to Intervene


       To the Honorable Jeremy D. Kernodle, United States District Court Judge:




                                                                                  1
 Case 6:20-cv-00660-JDK Document 19 Filed 12/31/20 Page 2 of 8 PageID #: 148




      Timothy P. Dowling (“Dowling”) hereby files his motion to intervene in this

case, and in support thereof would show the Court the following.

      1. Dowling is an American citizen who is a resident of Texas. Dowling has

         been a continuously licensed Texas attorney since 1981. Dowling files

         this motion pro se (he represents no person or entity in this case).

         Dowling voted for Joseph R. Biden in the 2020 presidential election, and

         he wishes for Mr. Biden to become the President of the United States on

         January 20, 2021. Dowling requests that he be permitted to intervene in

         this case as a matter of right under Federal Rule of Civil Procedure 24

         (a), or alternatively, be allowed to permissibly intervene in this case

         under Rule 24 (b).

      2. In this case Plaintiffs have sued a “friendly” Defendant, Vice President

         Michael Pence, who was the 2020 Republican nominee for the office of

         Vice President, and who has served as the Vice President of the United

         States of America since January 20, 2017. Plaintiff Louie Gohmert is a

         Republican member of the House of Representatives. The other Plaintiffs

         are Republicans who allegedly live in Arizona.

      3. In this case Plaintiffs are asking this Court to authorize a de jure coup by

         overturning the results of the 2020 presidential election so that Defendant

         Pence can use his imagined “discretion” to determine which of allegedly

                                                                                        2
Case 6:20-cv-00660-JDK Document 19 Filed 12/31/20 Page 3 of 8 PageID #: 149




       competing slates of Presidential Electors should be recognized from

       various states of the United States. The goal of this suit is to permit that

       to occur so that the current President of the United States remains as the

       President of the United States and that Joseph R. Biden does not become

       the President of the United States on January 20, 2021.

    4. Intervention as a matter of right. Federal Rule of Civil Procedure 24(a)

       (2) provides in relevant part that “on timely motion, the court must

       permit anyone to intervene who… claims an interest relating to the

       property or transaction that is the subject of the action, and is so situated

       that disposing of the action may as a practical matter impair or impede

       the movant’s ability to protect its interest, unless existing parties

       adequately represent that interest” (emphasis added). As an American

       citizen who wishes Mr. Biden to be the President of the United States

       beginning on January 20, 2021, Dowling has a direct and very

       consequential interest in the matters that are the subject of this lawsuit.

       He is clearly “so situated that disposing of the action may as a practical

       matter impair or impede” his ability to protect his interest in having Mr.

       Biden become President of the United States on January 20, 2021. There

       is currently no party in this case who adequately represents Dowling’s

       interest. Indeed, the Defendant, the current Vice President of the United


                                                                                       3
Case 6:20-cv-00660-JDK Document 19 Filed 12/31/20 Page 4 of 8 PageID #: 150




       States, has an interest contrary to that Mr. Dowling, since Defendant is

       the Vice President under the current President who Plaintiffs wish to

       have remain as President. Therefore Dowling clearly has the right to

       intervene in this case.

    5. Dowling’s motion has been brought timely, as this case was filed on

       Sunday, December 27, 2020. Plaintiffs filed an emergency motion on

       December 28, 2020 seeking very expedited relief, and they are in no

       position to complain of Dowling seeking emergency relief in this motion.

    6. Permissive intervention. Dowling also requests that the Court permit

       Dowling to permissibly intervene under Federal Rule of Civil Procedure

       24(b). That Rule provides in relevant part that “on timely motion the

       court may permit anyone to intervene who… has a claim or defense that

       shares with the main action a common question of law or fact.” In

       compliance with Federal Rule of Civil Procedure 24(c), the pleading that

       Dowling seeks to file in this case is attached hereto as Exhibit 1. As this

       pleading indicates, Dowling has defenses in this case regarding common

       questions of law and fact.

    7. Dowling requests that the Court order that Dowling be made a party to

       this case based on intervention as a matter of right under Rule 24(a), and

       that Dowling also be permitted to permissibly intervene in this case under


                                                                                     4
Case 6:20-cv-00660-JDK Document 19 Filed 12/31/20 Page 5 of 8 PageID #: 151




       Rule 24(b). The Court should grant this motion immediately because

       Plaintiffs seek relief prior to January 6, 2021, and there is inadequate

       time for the typical response period to a motion to expire before this

       imminent date. Dowling will be irreparably harmed if this motion is not

       granted at this time, as granting it after any hearings are held in this case

       would likely be meaningless.

    8. Dowling requests that he be permitted to appear at any hearings in this

       case by telephone or video if the Court authorizes participation at any

       hearings by either or both of both methods. It is a more than 7 hour trip

       from Dowling’s home to the Court. Dowling is 65 years of age, and

       given the current pandemic, substantial risk is involved in travelling this

       distance and appearing in court in person. Therefore good cause exists for

       Dowling to appear at hearings in this case by telephone or video.

    9. Dowling requests that the Court grant this relief by signing the proposed

       order attached hereto as Exhibit 2, and additionally grant him such

       further additional relief, whether in law or in equity, as may be just.



                                                   /s/ Timothy P. Dowling
                                                   Pro se
                                                   Texas State Bar No. 06083900
                                                   8017 Villefranche Dr.

                                                                                       5
 Case 6:20-cv-00660-JDK Document 19 Filed 12/31/20 Page 6 of 8 PageID #: 152




                                                       Corpus Christi, TX 78414
                                                       (361) 960-3135
                                                       Relampago@aol.com


                         Certificate of consultation

       Dowling and lead counsel for Plaintiffs, William Lewis Sessions, complied
   by telephone with the meet and confer requirement of Local Rule CV-7(h) on
   December 29, 2020 at approximately 11:45am. This discussion conclusively
   ended in an impasse, leaving an open issue for the Court to resolve. This motion
   is opposed by Plaintiffs.

                                                       /s/ Timothy P. Dowling




                         Certificate of service
        The undersigned hereby certifies that counsel for Plaintiffs were served by
filing this motion with the Clerk of this Court, and such counsel (and other
counsel) were also served by email service on December 31, 2020 as follows:
              lsessions@sessionslaw.net
              William Sessions

              howard@kleinhendler.com
              Howard Kleinhendler

              ljoseph@larryjoseph.com
              Lawrence Joseph

              hallerjulia@outlook.com
              Julia Haller

              brandoncjohnson6@aol.com
              Brandon Johnson
                                                                                      6
Case 6:20-cv-00660-JDK Document 19 Filed 12/31/20 Page 7 of 8 PageID #: 153




            gregory.f.jacob@ovp.eop.gov
            Gregory F. Jacob

            stephen.j.cox@usdoj.gov
            Stephen J. Cox

            Christopher.Healy@usdoj.gov
            Christopher Healy
            Tanya.Senanayake@usjog.gov
            Tanya Senanayake
            alan.kennedy@aya.yale.edu
            Alan Kennedy




                                              /s/ Timothy P. Dowling




                                                                              7
Case 6:20-cv-00660-JDK Document 19 Filed 12/31/20 Page 8 of 8 PageID #: 154




                                                                              8
